UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-3167



SANDRA L. HOPKINS,

                                              Plaintiff - Appellant,

          versus

STATE OF NORTH CAROLINA; DIVISION OF MENTAL
HEALTH SERVICES, DEVELOPMENTAL DISABILITIES
AND SUBSTANCE ABUSE SERVICES, State of North
Carolina,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, Chief District
Judge. (CA-95-334-5-F)


Submitted:   October 17, 1996             Decided:   October 23, 1996

Before MURNAGHAN and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sandra L. Hopkins, Appellant Pro Se.    Ann Reed, OFFICE OF THE
ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina, for
Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

    Appellant appeals from the district court's order granting the

employer's Fed. R. Civ. P. 12(b)(6) motion to dismiss Appellant's

claim filed pursuant to the Americans with Disabilities Act, 42

U.S.C.A. §§ 12101-12117 (West 1996). We have reviewed the record

and the district court's opinion and find no reversible error.
Accordingly, we affirm on the reasoning of the district court.

Hopkins v. North Carolina, No. CA-95-334-5-F (E.D.N.C. Nov. 8,
1995). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                               2